IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 02-31026
                           Summary Calendar


              MARION PRESTON GALLUP, Individually and on
         behalf of his minor children Alice Christine Gallup
                and Rebecca Ann Gallup; BETTY R. GALLUP

                                              Plaintiffs-Appellants,

                                versus

               EXXON CORP.; WILLIAM SENN; RONNIE LOGAN;
                         JERRY DRAFT; JOHN DOE,

                                               Defendants-Appellees.


             Appeal from the United States District Court
                 for the Middle District of Louisiana
                              (95-CV-722)

                        February 19, 2003
Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marion Preston Gallup, a Baton Rouge, Louisiana, firefighter

and hazardous materials officer, appeals the summary judgment

awarded defendants Exxon et al. in this personal injury action.

Gallup alleges he was injured 8 August 1994 when he responded to a

fire at an Exxon chemical plant and seeks recovery under Louisiana

tort law for chemical exposure.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Gallup contends: (1) “the fireman’s rule” does not apply in

Louisiana, so summary judgment on that ground was improper; and (2)

even if the rule applies, it does not apply to a risk involving

hazardous chemicals, and the summary judgment evidence would allow

a jury to infer gross negligence.

     A summary judgment is reviewed de novo.      E.g., Starkman v.

Evans, 198 F.3d 173, 174 (5th Cir. 1999), cert. denied, 531 U.S.

814 (2000).   It is proper when, drawing all justifiable inferences

in favor of the non-movant, the movant nonetheless demonstrates:

there is no genuine issue of material fact; and the movant is

entitled to a judgment as a matter of law. FED. R. CIV. P. 56(c);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

     The professional rescuer doctrine, the fireman’s rule, is a

common law rule that either bars recovery by a professional rescuer

injured in responding to an emergency or requires the rescuer to

prove a higher degree of culpability in order to recover.      See,

e.g., Mullins v. State Farm Fire & Casualty Co., 697 So.2d 750, 752

(La. App. 1997).   Gallup has cited no authority which supports his

contention that this doctrine has been abrogated in Louisiana, and

there is no merit to this contention. Louisiana courts continue to

apply the doctrine.    E.g. Meunier v. Pizzo, 696 So.2d 610 (La.

App.), cert. denied, 703 So.2d 27 (La. 1997).   See also Holloway v.

Midland Risk Ins. Co., 759 So.2d 309 (La. App. 2000); Bell v.

Whitten, 722 So.2d 1057, 1063-64 (La. App. 1998); Richter v.

                                 2
Provence Royal St. Co. LLC, 700 So.2d 1180 (La. App. 1997).

      Louisiana   recognizes    two   exceptions   to   the     professional

rescuer’s doctrine: (1) injuries caused by a risk independent of

the emergency or problem the rescuer assumed the duty to remedy;

and   (2)   injuries   caused   by    a   defendant’s   gross    or   wanton

negligence.   Meunier, 696 So.2d at 613.       Gallup’s alleged injuries

do not qualify for either exception.

      First, Gallup contends he may recover because he encountered

hazardous chemicals:     the undisputed material facts demonstrate

that this risk was not independent from that created by his

responding to the chemical fire.          Second, he contends that Exxon

was grossly negligent:    the summary judgment record, including the

evidence regarding the valve change, simply does not support such

a finding.

                                                                 AFFIRMED




                                      3